
                                                 Exhibit 10.2
 
 
 
 
Logo [tibfc_color.jpg]
 

 
September __, 2010
 
Michael H. Morris
400 - 4th Avenue N
Naples, FL  34102
 
Re:
Offer Letter

 
Dear Michael:
 
We are pleased to offer you continued employment pursuant to the terms of this
letter agreement following the closing of the recapitalization of TIB Financial
Corp. (the “Company”) and TIB Bank (the “Bank”) by North American Financial
Holdings, Inc. (the “Transaction”) contemplated by the Investment Agreement
dated as of June 29, 2010.  If you chose to accept our offer, the following
terms shall apply:
 
●
Position:  President an CEO Naples Capital Advisors; reporting To Roger Eugene
Taylor.

 

●
Responsibilities:  Responsible for private banking and wealth management.

 
●
Salary.  While you are employed by the Company, you will be paid a base salary
at a rate no lower than that in effect on June 29, 2010.

 

●
Benefits.  While you are employed by the Company, you will continue to
participate in employee benefit plans offered to the Bank’s employees generally.

 

●
Incentive Compensation.  While you are employed by the Company, you will be
eligible to participate in the Bank’s incentive compensation programs which will
be developed prior to year-end and will go into effect commencing January 1,
2011.

 

●
Employment and Change in Control Agreements.  If you have entered into an
Employment Agreement (or amended Employment Agreement) and/or a Management
Change in Control Severance Agreement, these agreements will terminate effective
as of and immediately prior to the closing of the Transaction and afterwards be
of no further force and effect and be superseded by this letter agreement.

 
●
Not a Change of Control.  Neither the Transaction nor the Investment Agreement
will be considered a Change of Control, Change in Control, or other similar term
for purposes of, nor will you be entitled to any acceleration or enhancement of
benefits (including in respect of a post-Transaction termination) under, your
Salary Continuation Agreement, if you have entered into such an agreement, and
your Split Dollar Agreement, if you have entered into such an agreement.

 

●
Amendment.  This letter agreement shall constitute a written agreement amending
each agreement between you and the Company and/or the Bank referenced above.

 
●
Employee at Will.  You will be an employee at will and this letter is not an
agreement to continue your employment for any period of time.

 

●
Confidentiality Covenant.  You are aware and acknowledge that you have had and
will in the future have access to confidential information by virtue of your
employment with the Company and its affiliates.  You agree that, during the
period of time that you are providing services to the Company and its
affiliates, and thereafter subsequent to the termination of such services for
any reason whatsoever, you have not and will not release or divulge any
confidential information whatsoever relating to the company and its affiliates
or to their businesses, to any other person or entity, without the prior written
consent of the Company.  Confidential information does not include information
that is available to the public or which becomes available to the public other
than through a breach of this agreement on your part.  Also, you shall not be
precluded from disclosing confidential information in furtherance of the
performance of your services to the Company or to the extent required by any
legal proceeding.

 

●
Governing Law.  This letter shall be governed by the laws of the State of
Florida, without reference to principles of conflicts of law.

 
Please acknowledge your binding agreement to the terms set forth above by your
signature below.
 
Sincerely,


 
/s/ Thomas J. Longe             
Thomas J. Longe
CEO and President
 
Acknowledged and Agreed:
 
/s/ Michael H.
Morris                                                                        
Michael H. Morris
 


/s/ Roger Eugene Taylor                  
Roger Eugene Taylor
Chairman and Chief Executive Officer, NAFH, Inc.
 

 
 
 
 

--------------------------------------------------------------------------------

 
